Citation Nr: 1137449	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  08-09 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran reportedly served on active duty from June 1977 to September 1977.  Also, the Veteran reported additional service with the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently incarcerated.  He indicated his desire to "personally speak before the committee" at a Board hearing in his Form 9 received in April 2008.  

The United States Court of Appeals for Veterans Claims (CAVC or Court) has long held that incarcerated veterans are entitled to the same care and consideration given to their fellow veterans.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (citing Wood v. Derwinski, 1 Vet. App. 190 (1991)).  Further, the Court has cautioned "those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement."  Id.

With respect to hearings, 38 C.F.R. § 20.700(a) (2010) provides that an appellant is entitled to a hearing if one is requested.  He has the following alternatives to having a Board hearing:  deferring his appeal if he is to be released from incarceration in the near future and having a hearing at that time; providing oral argument on an audio cassette to be transcribed; submitting written argument; having his representative, if applicable, submit argument; and having his representative submit a motion to appear before the Board to personally present argument, if good cause is shown.

In light of the above, to ensure that the Veteran receives due process of law, the Board remands this matter to the AMC/RO to attempt to honor the Veteran's outstanding request to testify at a Board hearing.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be contacted and asked to clarify whether he desires to be scheduled for a Video Conference hearing or a Travel Board hearing.  Once this issue is clarified, the Veteran should be scheduled for the requested type of hearing at the earliest opportunity.  If the Veteran's incarceration will prevent his appearance at the hearing, the AMC/RO should explore all reasonable avenues for accommodating his hearing request, bearing in mind that he is represented in his appeal. See 38 C.F.R. § 20.700(b), (c) (if good cause is shown, representatives alone may personally present argument to the Board at a hearing, or may present such argument in the form an audio cassette).  The AMC/RO should document any attempts to accommodate the Veteran's Board hearing request.

Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


